Case 1:19-cv-04977-JPC Document 114-8 Filed 02/08/21 Page 1 of 13




                      EXHIBIT 8
Case 1:19-cv-04977-JPC Document 114-8 Filed 02/08/21 Page 2 of 13

                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK




         ROY STEWART MOORE, et al.,

                     Plaintiffs,

         v.                             Index No. 19 Civ. 4977 (ALC)

         SACHA BARON COHEN, et al.,

                   Defendants.
         _____________________________________________________




                                                            CONFIDENTIAL

                       REMOTE VIDEO DEPOSITION BY VIDEOCONFERENCE

                                                   TODD LEWIS SCHULMAN


                                                             TAKEN ON
                                           THURSDAY, JANUARY 14, 2021
                                                           12:36 P.M.


                                              LOS ANGELES, CALIFORNIA
     Case 1:19-cv-04977-JPC   Document 114-8 Filed 02/08/21 Page 3 of 13 Page 2
                          Todd Schulman January 14, 2021 NDT Assgn # 35978-2

 1                                  APPEARANCES

 2

 3 APPEARING ON BEHALF OF THE PLAINTIFFS:

 4 LARRY E. KLAYMAN, ESQUIRE (via video conference)

 5 Klayman Law Group PA

 6 2020 Pennsylvania Avenue Northwest, Suite 345

 7 Washington, D.C.         20006

 8 (310) 595-0800

 9 leklayman@gmail.com

10 leklayman@yahoo.com

11

12 MELISSA L. ISAAK, ESQUIRE (via video conference)

13 Isaak Law Firm

14 2815-B Zelda Road

15 Montgomery, AL        36106

16 (334) 262-8200

17 melissa@protectingmen.com

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC   Document 114-8 Filed 02/08/21 Page 4 of 13 Page 3
                          Todd Schulman January 14, 2021 NDT Assgn # 35978-2

 1                            APPEARANCES CONTINUED

 2

 3 APPEARING ON BEHALF OF THE DEFENDANTS:

 4 ELIZABETH A. MCNAMARA, ESQUIRE (via video conference)

 5 RACHEL STROM, ESQUIRE (via video conference)

 6 Davis Wright Tremaine LLP

 7 1251 Avenue of the Americas, 21st Floor

 8 New York, NY       10020

 9 (212) 603-6437

10 (212) 489-8340 (Fax)

11 lizmcnamara@dwt.com

12

13 ERIC FEDER, ESQUIRE (via video conference)

14 Davis Wright Tremaine LLP

15 1301 K Street Northwest, Suite 500

16 Washington, D.C.         20005

17 (202) 973-4273

18 (202) 973-4473 (Fax)

19 ericfeder@dwt.com

20

21

22

23

24

25
     Case 1:19-cv-04977-JPCTodd
                              Document  114-8 Filed 02/08/21 Page 5 of 13
                                Schulman January 14, 2021 NDT Assgn # 35978-2   Page 4

 1                                         INDEX

 2                                                                      Page

 3

 4 EXAMINATION BY MR. KLAYMAN                                            10

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPCTodd
                              Document  114-8 Filed 02/08/21 Page 6 of 13
                                Schulman January 14, 2021 NDT Assgn # 35978-2   Page 5

 1 CERTIFIED QUESTIONS

 2

 3 PAGE 12 LINE 24

 4         Q.     Was that a show where he would trick people

 5 interviews as he as in the recent past?

 6

 7 PAGE 31 LINE 23

 8         Q.     And that demand was just simply ignored,

 9

10 PAGE 32 LINE 7

11         Q.     Who at Showtime and CBS, if anyone, was

12 communicated with concerning whether the interview of

13 Moore would ultimately be aired after they were notified

14 that Judge Moore considered it to be defamatory?

15

16 PAGE 53 LINE 3

17         Q.     So that was a title that you used to lure

18 to be interviewed --

19

20 PAGE 53 LINE 23

21         Q.     In fact, branding Judge Moore as a pedophile

22 not branding him as a modern American icon, is it?

23

24

25
     Case 1:19-cv-04977-JPCTodd
                              Document  114-8 Filed 02/08/21 Page 7 of 13
                                Schulman January 14, 2021 NDT Assgn # 35978-2   Page 6

 1 CERTIFIED QUESTIONS CONTINUED

 2

 3 PAGE 54 LINE 16

 4         Q.     In fact, branding Judge Moore as a pedophile

 5 not branding him as a modern American icon, is it?

 6

 7 PAGE 57 LINE 20

 8         Q.     Judge Roy Moore was the primary target of

 9 Baron Cohen on the show "Who Is America?", correct?

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPCTodd
                              Document  114-8 Filed 02/08/21 Page 8 of 13
                                Schulman January 14, 2021 NDT Assgn # 35978-2   Page 7

 1                                      EXHIBITS

 2 Exhibit                                                              Page

 3

 4      1         STANDARD CONSENT AGREEMENT                             22

 5

 6      2         LLC ARTICLES OF ORGANIZATION                           46

 7

 8      3         GREENPARK TV ARTICLES OF                               47

 9                ORGANIZATION

10

11      4         EMAIL                                                  50

12

13      5         EMAIL THREAD                                           57

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPCTodd
                              Document  114-8 Filed 02/08/21 Page 9 of 13
                                Schulman January 14, 2021 NDT Assgn # 35978-2   Page 8

 1                           CONFIDENTIAL

 2       REMOTE VIDEO DEPOSITION BY VIDEOCONFERENCE

 3                          TODD LEWIS SCHULMAN

 4                              TAKEN ON

 5                  THURSDAY, JANUARY 14, 2021

 6                             12:36 P.M.

 7

 8              THE VIDEOGRAPHER:         We are on the record.

 9 The time is 12:36 p.m., Pacific Standard Time.                   This

10 is the beginning of the deposition of Todd Schulman.

11 The case caption is Moore vs. Cohen. Will Counsel

12 please introduce yourselves and state who you

13 represent?

14              MR. KLAYMAN:       Larry Klayman.        I represent

15 Judge Roy Moore and his wife, Kayla Moore, the

16 Plaintiffs, and with me is Melissa Isaak, who is the

17 attorney who is of counsel to me and counsel to the

18 Moores.

19              MS. STROM:      Rachel Strom with Davis Wright

20 Tremaine.     I represent the Defendants, and in this

21 deposition I represent Todd Schulman, the deponent.

22 With me is Eric Feder, also of Davis Wright

23 Tremaine.

24              THE VIDEOGRAPHER:         All right.      The court

25 reporter will now swear in the witness.
     Case 1:19-cv-04977-JPCTodd
                             Document   114-8 Filed 02/08/21 Page 10 of 13
                                Schulman January 14, 2021 NDT Assgn # 35978-2   Page 9

 1              THE REPORTER:       All right, Counsel, and

 2 because this is being conducted remotely and this is

 3 a new witness, I do have to make my statement once

 4 again.    I'd just like to stipulate for the record

 5 the testimony will be -- and swearing in will be

 6 captured remotely by a professional digital reporter

 7 and all present agree to this method of preserving

 8 today's record.        The testimony will be transcribed

 9 and certified. Mr. Klayman, do you agree, sir?

10              MR. KLAYMAN:       Yes, I just want to confirm

11 that this is being videoed, as well as transcribed.

12              THE VIDEOGRAPHER:         Correct.

13              THE REPORTER:       That is correct, sir. And

14 Ms. Strom, do you agree, ma'am?

15              MS. STROM:      I do agree, thank you.

16              THE REPORTER:       And I'm assuming Ms. Isaak

17 and Feder, also, as well?

18              MR. FEDER:      Yes, sir.

19              THE REPORTER:       Thank you.

20              MR. KLAYMAN:       Mr. Schulman, will you

21 please state your full name?

22              MR. SCHULMAN:       Todd Lewis Schulman.

23              MR. KLAYMAN:       When were you born?

24              THE REPORTER:       I apologize, Counsel.           I

25 just realized that after the agreement I did not ask
     Case 1:19-cv-04977-JPC  Document 114-8 Filed 02/08/21 Page 11 of 13 Page 10
                          Todd Schulman January 14, 2021 NDT Assgn # 35978-2

 1 the witness to raise his right hand.

 2             MR. KLAYMAN:      Oh, okay.

 3             THE REPORTER:      My mistake.      Mr. Schulman,

 4 could I please have you raise your right hand? Do

 5 you solemnly swear or affirm, under the penalty of

 6 perjury, that you are Todd Schulman and that the

 7 testimony you're about to provide will be the truth,

 8 the whole truth and nothing but the truth?

 9             THE WITNESS:      I do.

10             THE REPORTER:      Thank you.      You may

11 proceed, Counsel.

12 TODD LEWIS SCHULMAN, having been duly sworn, was

13 examined, and testified as follows:

14 EXAMINATION

15 BY MR. KLAYMAN:

16       Q.    Will you please state your full name?

17       A.    Todd Lewis Schulman.

18       Q.    When were you born, Mr. Schulman?

19       A.    March 26th, 1979.

20       Q.    Run us briefly through your educational

21 background from high school and up.

22       A.    I -- do you want me to tell you where I

23 went to school?

24       Q.    Yes.    Where -- let's start with where were

25 you born?
     Case 1:19-cv-04977-JPC  Document 114-8 Filed 02/08/21 Page 12 of 13 Page 33
                          Todd Schulman January 14, 2021 NDT Assgn # 35978-2

 1 answer.    That goes beyond the scope, calls for

 2 attorney-client privileged information and goes way

 3 beyond the scope of today's deposition.             Do not

 4 answer that, Todd.

 5             MR. KLAYMAN:      Certify it.

 6 BY MR. KLAYMAN:

 7       Q.    Who at Showtime and CBS, if anyone, was

 8 communicated with concerning whether the interview

 9 of Judge Moore would ultimately be aired after they

10 were notified that Judge Moore considered it to be

11 defamatory?

12             MS. STROM:      Objection.     This goes beyond

13 the scope of the deposition topics today.

14 BY MR. KLAYMAN:

15       Q.    You can respond.

16             MS. STROM:      Objection, don't answer, Todd.

17 This is beyond the scope.

18             MR. KLAYMAN:      All right, certify it.

19 BY MR. KLAYMAN:

20       Q.    Yerushalayim TV was owned by Greenpark

21 Television, correct?

22       A.    Correct.

23       Q.    And Greenpark Television was owned by La

24 Quinta Entertainment, LLC, correct?

25       A.    Correct.
     Case 1:19-cv-04977-JPC  Document 114-8 Filed 02/08/21 Page 13 of 13 Page 34
                          Todd Schulman January 14, 2021 NDT Assgn # 35978-2

 1       Q.     And La Quinta Entertainment, LLC was owned

 2 by Please You Can Touch, LLC, correct?

 3       A.    Correct.

 4       Q.     And Sacha Baron Cohen is the owner of all

 5 of those corporations?

 6       A.    Correct.

 7       Q.     Has Greenpark TV gone out of existence?

 8       A.    I do not know.

 9       Q.     Has La Quinta Entertainment, LLC gone out

10 of existence?

11       A.    I do not know.

12       Q.     Has Please You Can Touch, LLC gone out of

13 existence?

14       A.    I do not know.

15       Q.     Now, the reason why this chain of

16 corporate ownership was created was to try to

17 insulate Sacha Baron Cohen from personal liability

18 if he was ever sued, correct?

19              MS. STROM:     Objection to the extent this

20 is getting into your attempt to prove a fraudulent

21 scheme or fraudulent intent, but Todd, to the extent

22 you can answer why these corporations were created,

23 you can do so if it's -- without getting into that

24 area of testimony.

25       A.    I don't know if that's why these companies
